Title: Bernard McMahon to Thomas Jefferson, 10 March 1811
From: McMahon, Bernard
To: Jefferson, Thomas


          
            Dear Sir.
            Philadelphia March 10th 1811
          
            I have it now in my power to send you some plants of the true Hudson Strawberry, and some good gooseberry plants, and anxiously wish to know by what means or rout I can convey them to you, this being a very proper period for sending them. I earnestly request the favor of your sending me a list of any plants and seeds, which would be acceptable to you and add to your collection; but least lest I should not have some particular kinds which you wish for, I pray you to enlarge the list, to afford me the better opportunity of furnishing you with some of them. Be so good as to inform me whether you have a Green House & Hot House or only the former.  As to fruit-trees my Nursery is of too recent an establishment to have as yet Apple, Pear, Cherry, Plum and Peach trees, &c and indeed, with the exception of a few superior sorts, these shall always be a minor consideration with me, as there are enough to devout their attention to them.
           By this mail you will receive a small package of the Crambe maritima seeds from me, with a few other trifling seeds; the former you should sow immediately on the reception of them. In hopes of hearing from you shortly.
          
            I am Sir.
            With the most sincere esteem Your wellwisher
            
 Bernd McMahon
          
         